DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 10/04/2022.  The arguments set forth are addressed herein below.  Claims 1, 4-8, 11-15, and 18-26 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 4, 8, 11, 15, 23, and 25 have been amended.  No new matter appears to have been entered.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 11-15, and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher et al. (US 2007/0293293 A1) (henceforth, “Baerlocher”) in view of Guinn et al. (US 2011/0143834 A1) (henceforth, “Guinn”).
Regarding claims 1, 8, and 15, Baerlocher teaches a method and a gaming system comprising:
a bonus game server (e.g., central controller 12 in Fig. 1, Para. 112 and Para. 238, centrally determined tournament awards) comprising game-logic circuitry configured to:
monitor a plurality of bonus ticket balances associated with a plurality of players, the plurality of bonus ticket balances configured to accrue bonus tickets during play of at least one base wagering game (e.g., for each bonus qualifying event, such as a bonus symbol, that the player obtains, a given number of bonus game wagering points or credits may be accumulated in a “bonus meter" programmed to accrue the bonus wagering credits or entries (i.e., tickets) toward eventual participation in a bonus game in Para. 154 and Para. 72);
monitor a bonus jackpot associated with a bonus tournament game, the bonus jackpot accrued at least partially from wagers placed during the at least one base wagering game (e.g., the tournament jackpot is a progressive jackpot where a portion of each wager funds the tournament jackpot which is displayed to the players in Para. 319);
in response to an amount of the bonus jackpot exceeding an eligibility threshold (e.g., when the jackpot reaches a certain amount, such as $1000, an instant tournament begins in Para. 319), transmit participation requests to player devices of eligible players from the plurality of players, the eligible players associated with (i) respective bonus ticket balances exceeding an eligibility amount (e.g., upon a certain trigger, an instant tournament is initiated and any qualified player, based on any suitable of qualifying criteria, is alerted about the tournament initiation in Para. 321 and Para. 154);
initiate a participation timer associated with the participation requests (e.g., time period configured for player registration in Para. 285);
in response to at least one of the eligible players accepting the participation request, enter the at least one eligible player into the bonus tournament game (e.g., the player may then be given the opportunity to enroll and register in the tournament in Para. 321) and deduct a participation fee from the respective bonus ticket balance associated with the at least one eligible player (e.g., deducting fees for entry into tournament in Para. 217-218, Para. 154, and Para. 321);
in response to the participation timer reaching a concluding threshold (e.g., when time is up, switch to tournament in Para. 17), generate, using a random number generator of the bonus game server, one or more random numbers to determine at least one outcome of the bonus tournament game (e.g., the gaming system randomly determines the tournament game outcomes in Para. 239); and
award a bonus game prize from the bonus jackpot to a winning player of the participating players identified at least partially by the at least one outcome of the bonus tournament game (e.g., random awards provided in said tournament in Para. 238-239).
But Baerlocher although teaching providing non-tournament game play and to provide tournament game play to a plurality of gaming machines (Abstract), lacks in explicitly teaching each player of the plurality of players is associated with a bonus game avatar having at least one customization element and an avatar type of a plurality of avatar types, (ii) bonus game avatars comprising a first avatar type of the plurality of avatar types, and representing at least one match between bonus game avatars of the participating players, wherein each of the at least one outcome is at least partially a function of the one or more random numbers and the at least one customization element of the bonus game avatars associated with the outcome.  In a related disclosure, Guinn teaches a wagering game comprises an avatar that is customizable according to a plurality of location-based customization options (see abstract).  More particularly, Guinn teaches each player of the plurality of players is associated with a bonus game avatar having at least one customization element and an avatar type of a plurality of avatar types (e.g., customization options for an avatar associated with a wagering game can include the type of avatar (e.g., human, animal, object, etc.), the types of accessories or supplementary items available for customizing the avatar (e.g., hats, shirts, pants, shoes, sunglasses, swords, guns, wings, shields, helmets, etc.), and, for example, upgraded wings or dragon breath may allow the dragon avatar to win more points or credits for the player in a bonus game in Para. 17), (ii) bonus game avatars comprising a first avatar type of the plurality of avatar types (e.g., in the dragon avatar example, the wagering game server 250 may determine whether the blue sword accessory earned by the first player at the first gaming location for the dragon avatar can combine with the blue shield dragon avatar accessory earned by the second player at the second gaming location to provide both dragon avatars a blue armor dragon avatar accessory that offers both dragon avatars special fighting moves during a bonus game in Para. 71), and representing at least one match between bonus game avatars of the participating players (e.g., players can challenge other players in the gaming community in Para. 76), wherein each of the at least one outcome is at least partially a function of the one or more random numbers (e.g., wagering game server 250 can also use the random number generator to randomly determine the type of battle or contest the avatars participate in during the challenge, for instance, in the dragon avatar example, the random number generator can randomly determine the setting of the battle between two dragon avatars, the fight sequence, the special powers and fight moves that the dragon avatar use during the fight, etc. in Para. 76) and the at least one customization element of the bonus game avatars associated with the outcome (e.g., point total for each avatar based on customizations and in addition to the point calculating described above, the wagering game server 250 can also use a random number generator to generate a random element for each avatar that can be combined with the point total to determine which avatar wins the challenge in Para. 76).  Guinn states that “there is a continuing need for wagering game machine manufacturers to continuously develop new games and gaming enhancements that will attract frequent play” (Para. 4).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the tournament play of Baerlocher to include the player avatar customization features of Guinn in order to provide a higher level of entertainment for attracting increased game play, as beneficially taught by Guinn.
Regarding claims 4 and 11, Baerlocher as modified by Guinn teaches each of the at least one customization element is associated with one customization option of a plurality of player-selectable customization options purchasable using an avatar currency awarded in response to one or more trigger events of the at least one base wagering game (Guinn – e.g., game credits to purchase one or more avatar accessories or supplementary items in Para. 57 and Para. 64), and wherein an amount of the avatar currency awarded in response to the one or more trigger events is at least partially a function of at least one of wager frequency or wager amount within the at least one base wagering game over a period of time (Baerlocher – Para. 30 and Para. 72 and Guinn – e.g., different types of wings, swords, and dragon breath can be made available (e.g., earned by the player depending on the player's game performance, depending on coin-in, depending on time played, etc. in Para. 17 and Para. 76).
Regarding claims 5, 12, and 18, Baerlocher as modified by Guinn teaches the bonus game server is configured to transmit the at least one outcome of the bonus tournament game to the player devices of the participating players, the player devices configured to present the at least one outcome graphically as a battle between bonus game avatars (Guinn – e.g., dragon avatar fighting in Para. 19, Para. 71, and Para. 76).
Regarding claims 6, 13, and 19, Baerlocher further teaches an amount of bonus tickets awarded to a player varies based on a wager amount provided by the player for play of the at least one base wagering game (e.g., amount wagered in Para. 30 and Para. 154).
Regarding claims 7, 14, and 20, Baerlocher further teaches the game-logic circuitry extends the concluding threshold in response to determining a number of participating players from the eligible players is less than a minimum participation threshold (e.g., the gaming system initiates the tournament only when the number of players reaches a designated number and when the tournament jackpot reaches a designated amount in Para. 320 and Para. 36).
Regarding claim 21, Baerlocher as modified by Guinn teaches the plurality of players is limited to players actively participating in one or more wagering games (Guinn – e.g., players are online and performing activities in Para. 35).
Regarding claim 22, Baerlocher further teaches the eligibility threshold is less than a required jackpot amount to fund at least the bonus game prize of the winning player (e.g., number of eligible players plus an entry fee per player is less than the jackpot trigger amount in Para. 320).
Regarding claims 23 and 25, Baerlocher as modified by Guinn teaches eligibility for the bonus game tournament is limited to players of the plurality of players having bonus game avatars of the first avatar type or a second avatar type (Guinn – e.g., dragon avatars in Para. 17, Para. 71, and Para. 76).
Regarding claims 24 and 26, Baerlocher further teaches the plurality of players includes at least one inactive player not associated with any currently active gaming session (e.g., players invited to a tournament do not have to be actively playing when the tournament is triggered in Para. 29).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection.  A secondary reference (Guinn) has been applied to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715